       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 1 of 25




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          )
                                                  )
           v.                                     )      Criminal No. 18-292
                                                  )
ROBERT BOWERS                                     )


    MOTION REQUESTING COURT TO RECONSIDER ORDER DENYING
           FORENSIC DATA AND “CASE FILE” DISCOVERY

       Defendant Robert Bowers, through counsel, asks this Court to reconsider its ruling

(ECF No. 202) denying the defense request that the government produce copies of

laboratory case files (ECF No. 154 at 13, § II(C)(viii)).1 In addition, the defense moves

the Court to order the government to produce Cell Site Location Information (“CSLI”).

The requested information fits within the parameters of Rules 16(a)(1)(E)(i), (a)(1)(F),

and (a)(1)(G) of the Federal Rules of Criminal Procedure.

                                         BACKGROUND

       In compliance with the December 18, 2019, discovery motions deadline, the

defense asked the Court to order the government to produce discovery, including

“[c]opies of the laboratory case file for any scientific test or experiment, including, any

bench notes made by each examiner in testing the items listed in the report referenced



       1
        The discovery motion requested thirteen categories of forensic laboratory related
discovery, of which case litigation packets were one category. (ECF 154 at 12–14) This
request for reconsideration is limited to the request for the forensic case litigation
packets.

                                              1
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 2 of 25




above.” (ECF 154 at 13, § II(C)(viii).) The request was among a larger list of forensic

laboratory related items the defense sought. (See id. at 12–14.) On February 25, 2020, the

Court granted the motion in part, but denied it with respect to most items, including the

request for forensic laboratory related discovery. (ECF 202.)

       On January 3, 2020, the government produced a large volume of discovery related

to crime scene reconstruction and firearm toolmarks, and advised the defense that expert

assistance would be necessary to make use of the data included in the discovery

production. The government produced additional discovery on January 16, 2020, January

30, 2020, February 10, 2020, February 21, 2020, March 13, 2020, March 23, 2020,

March 31, 2020, and April 10, 2020.

       In early February 2020, the defense retained the services of expert/consultant J.

Christopher McKee to assist with the evaluation of the forensic evidence provided by the

government, including the significant volume of discovery produced on January 3, 2020.

See Defense Exhibit A (attached Declaration of J. Christopher McKee).2 Mr. McKee was

retained to review the forensic evidence and, based on his expertise, advise and assist the

defense in identifying appropriate experts to further analyze the forensic evidence. On

March 31, 2020, the defense sent a letter to the government, explaining that the

conclusory reports provided were insufficient to permit expert evaluation, noting that its

response to a previous discovery request letter “referred us to conclusory reports that do



       2
        Mr. McKee is a nationally recognized expert on forensic science evidence and its
use in criminal courts. He has testified and been qualified as an expert in forensic science
and related litigation issues.
                                             2
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 3 of 25




not provide us with sufficient information to identify or retain an expert(s) in this area,”

and requesting that it provide the complete supporting/underlying case file

information/case litigation packets created by:

       (1) Erich Smith in preparing Doc 361 (GOVT_5115-5139) (firearms/toolmarks);

       (2) Brett Mills in preparing Docs 359 (GOVT_5070-5073) and 360 (GOVT_5074-
       5114) (firearms/toolmarks); and

       (3) Marcy Plaza in preparing Doc 233 (GOVT_4106-4121) (DNA).

       The government responded that, in its view, the defense was “not entitled to

production of these materials at this juncture of the proceedings.” The government further

claimed, without elaboration, that “the reports that have been disclosed do provide

sufficient information for you to identify or retain any expert(s) in these areas.”

       On April 21, 2020, following further review of materials provided by the

government, the defense sent a letter to the government requesting Cell Site Location

Information data.3 The government responded that disclosing the requested information

“would be premature.”



       3
         Specifically, the defense requested: (1) The device and software version of the
Gladiator Autonomous Receiver (“GAR”) used to conduct the survey of the Sprint
network (“survey” or “drive testing”) on or about December 12, 2018; (2) Any additional
drive testing conducted by CAST in relation to this case; (3) All raw/original data
generated from the GAR device on or about December 12, 2018; (4) All manuals,
training materials, and written/multimedia files relied upon/referenced by CAST for the
survey conducted on December 12, 2018; (5) All communications relating to preparing
and conducting December 12, 2018 survey; (6) A list of training courses attended by
Special Agent Hauger that are relevant to the survey conducted on December 12, 2018;
(7) All reports, published or unpublished, relied upon by CAST regarding the proper
methodology, validation, and verification of surveys on the T-Mobile and Sprint network
using a GAR device; (8) Any validation testing results for the GAR survey testing from
                                              3
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 4 of 25




       The information sought is material to identification and retention of appropriate

experts and to potential Daubert and/or reliability challenges to evidence the government

intends to rely upon as part of its guilt phase evidence. Rules 16(a)(1)(E)(i), (a)(1)(F),

and (a)(1)(G) entitle the defense to the underlying bases for the government experts’

conclusions. See United States v. Con Ui, No. 3:13-CR-123, 2016 WL 4140520, at *10

(M.D. Pa. Aug. 4, 2016) (in federal death penalty case, granting defense’s discovery

request under Rule 16 for the “‘underlying documents and data used to compile’” studies

and ruling, “Because the studies have already been provided and may be presented by the

Government, the data forming the basis for the studies' results should be disclosed.”).

                                           ARGUMENT

       The defense moves the Court to reconsider its Order denying its request for the

complete supporting/underlying case file information/case litigation packets in three

areas of forensic analysis undertaken by the government: firearm toolmarks, crime scene

reconstruction, and DNA analysis. In addition, the defense moves the Court to order the

government to disclose Cell Site Location Information (“CSLI”) data.

       Reconsideration of a previous Court Order is appropriate “where the court has

misunderstood a party or where there has been a significant change in law or facts since




the FBI; (9) Validation studies for the use of True Call or TDOA records supporting
CAST’s claim that the FBI has found these records to be “typically...accurate to +/- .1
mile in either direction”; (10) Validation studies for the version of the software from
Hawk Analytics used by CAST to create the maps in this case; and (11). Verification
results for all conclusions reached by CAST.


                                              4
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 5 of 25




the court originally ruled on that issue.” United States v. Bogart, No. 4:12–cv–347, 2014

WL 6908263, at *2 (M.D. Pa. 2014); see Above the Belt, Inc. v. Mel Bohannan Roofing,

Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983) (noting “that there are circumstances when a

motion to reconsider may perform a valuable function” and that “the motion is not

uncommon in federal practice”). Here, there are significant changes in facts that warrant

reconsideration of the part of the Order denying the defense access to the government’s

laboratory case files for forensic evidence.

       First, on January 3, 2020, after the deadline for the defense to file discovery

motions, the government produced a large volume of forensic evidence related discovery.

In its discovery production letter, the government expressly advised the defense that it

would need to hire an expert to “make use of this data.” The government’s January 3

discovery production is a significant new fact that was unavailable to the defense at the

time that the defense was required to file its discovery motion.

       Second, in early February 2020, partly in response to the government’s January 3,

2020 discovery production, the defense retained expert/consultant J. Christopher McKee

to assist with understanding the totality of the forensic evidence and its reliability, as well

as assisting with a review of the discovery produced on January 3. See Defense Exhibit A

(attached Declaration of J. Christopher McKee). Mr. McKee advised the defense that

case file/case litigation packets are routinely produced in federal criminal cases and are

necessary to understanding the reliability of the laboratory work and conclusions of the

government’s proposed forensic evidence, as well as a determination of whether it is the

“science” that is at issue, or whether the results are simply unreliable. Id. As noted in

                                               5
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 6 of 25




McKee’s declaration, the documents contained in laboratory case litigation packets “are

directly pertinent to the meaningful understanding of, or foundation for, the test results

and opinions contained in the reports already disclosed.” Id. at ¶ 12. And that “[w]ithout a

review of the testing results and their supporting documents, as well as the bases of

opinions drawn from the testing, . . . it is not possible to properly analyze the accuracy

and admissibility of various expert opinions nor identify the correct independent

scientific experts who may assist in Mr. Bowers’ case.” Id. at ¶ 13. Mr. McKee’s expert

assistance and assessment is also a new fact that warrants this Court’s reconsideration of

its previous Order.

       In Above the Belt, Inc., the district court noted the late Justice Cardozo’s

comments “on the importance of the motion to reconsider”:

       He hypothesized a motion, clearly ripe, correctly decided by the trial court
       on the facts before it. What, Judge Cardozo asked, of the defeated party who
       acquires favorable evidence after the ruling:

              Can it be that he is remediless? An appeal will not aid him, for
              that must be heard upon the papers on which the motion was
              decided.... A grievous wrong may be committed by some
              misapprehension or inadvertence by the judge for which there
              would be no redress, if this power did not exist.

       [Citation omitted.]

       It is clear, then, that there are circumstances when a motion to reconsider
       may perform a valuable function.

Above the Belt, Inc., 99 F.R.D. at 101. Here, the issue is not whether this Court

misapprehended any fact or law; rather, the issue is that the defense acquired additional

information after this Court’s ruling and acquired that information at least partly due to


                                              6
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 7 of 25




the government’s later production of discovery. Under these circumstances, the law

permits this Court to reconsider the narrow issue of whether to order the government to

produce the underlying information contained in case litigation packets for forensic

evidence.

       Section I below outlines the law regarding materiality under Rule 16, and explains

in detail why each item of requested information is material to preparing the defense.4

Section II dissects the government’s response to the initial discovery motion and

demonstrates how the cases relied upon by the government do not support its refusal to

produce—or delay the production of—the requested information. Finally, Section III

directs the Court to the 1993 Advisory Committee Notes that accompany Fed.R.Crim.P.

Rule 16 and discuss the importance of early and complete disclosure of expert data and

underlying bases for opinions.

       I.     The information requested is material to addressing the reliability of
              forensic evidence the government intends to introduce in evidence at
              trial.

       Rules 16(a)(1)(E)(i) and (a)(1)(F) require the government to disclose information

if, among other factors, it is “material to preparing the defense.” Fed.R.Crim.P.

16(a)(1)(E)(i) and (a)(1)(F)(iii).. The “[m]ateriality standard is not a heavy burden,”

United States v. Davidson, No. 4-CR-17-393, 2018 WL 2230624, at *2 (M.D. Pa. May

16, 2018) (internal quotation marks and citation omitted), and requires only that the


       4
         The government does not appear to dispute that the requested information is in its
possession, see Fed. R. Crim. P. 16(a)(1)(E) and (a)(1)(F)(i), or that the attorney for the
government knows that the item exists, see Fed. R. Crim. P. 16(a)(1)(F)(ii). (ECF 177 at
21, section II(C)(viii).)
                                              7
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 8 of 25




defense make a prima facie showing of “some indication” that disclosure of the item

would enable the defendant “significantly to alter the quantum of proof in his favor.”

United States v. Con Ui, No. 3:13-CR-123, 2016 WL 4140520, at *3 (M.D. Pa. Aug. 4,

2016); see United States v. RMI Co., 599 F.2d 1183, 1189 (3d Cir. 1979) (recognizing

“the lower ‘materiality’ threshold of discovery under Rule 16 (as opposed to the

‘particularized need’ standard which has been held applicable to Rule 6(e))”; United

States v. Lloyd, 992 F.2d 348, 351 (D.C. Cir. 1993) (noting the materiality standard ‘“is

not a heavy burden,’ . . . rather, evidence is material as long as there is a strong indication

that it will play an important role in uncovering admissible evidence, aiding witness

preparation, corroborating testimony, or assisting impeachment or rebuttal”); United

States v. Stever, 603 F.3d 747, 752 (9th Cir. 2010) (“Federal Rule of Criminal Procedure

16 grants criminal defendants a broad right to discovery.”).

       The government charged Mr. Bowers with sixty-three criminal offenses. (ECF

44.) Whether an item of evidence is “material” to preparing a defense against these

charges is context-dependent. See United States v. Enigwe, No. 92–00257, 1993 WL

276966, at *8 (E.D. Pa. July 13, 1993) (“Materiality must be assessed against the

backdrop of all the evidence presented at trial.”); United States v. Bloom, 78 F.R.D. 591,

616 (E.D. Pa. 1977) (noting “the Supreme Court tailored its definition of materiality to

vary, depending on the facts”).

       The relevant facts in assessing materiality include the fact that this is a capital

case. See ABA Standards for Criminal Justice 4–1.2(c) (3d ed. 1993) (“Since the death

penalty differs from other criminal penalties in its finality, defense counsel in a capital

                                               8
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 9 of 25




case should respond to this difference by making extraordinary efforts on behalf of the

accused.”). Under the ABA Guidelines, in a death penalty case, “[a]t every stage of the

proceedings, counsel has a duty to investigate the case thoroughly.” ABA Guidelines for

the Appointment and Performance of Counsel in Death Penalty Cases 10.7, Commentary,

p. 77 (2003). “With respect to the guilt/innocence phase, defense counsel must

independently investigate the circumstances of the crime, and all evidence – whether

testimonial, forensic, or otherwise – purporting to inculpate the client.” Id. at 6. The

Guidelines instruct that “[t]o assume the accuracy of whatever information the client may

initially offer or the prosecutor may choose or be compelled to disclose is to render

ineffective assistance of counsel.” Id. Therefore, “[t]he defense lawyer’s obligation

includes not only finding, interviewing, and scrutinizing the backgrounds of potential

prosecution witnesses, but also searching for any other potential witnesses who might

challenge the prosecution’s version of events, and subjecting all forensic evidence to

rigorous independent scrutiny.” Id.

       Investigating all aspects of government expert reports, as mandated of counsel in a

capital case, requires access to the underlying bases of the experts’ conclusions. The

forensic evidence at issue in this motion—firearm toolmarks, crime scene reconstruction,

DNA, and CSLI—implicates guilt phase investigation. Intrinsic to evidentiary proof of

Mr. Bowers’ guilt for the alleged offenses is the reliability of the government’s forensic

evidence. The defense seeks the underlying bases, testing processes, and results for the

government experts’ conclusions solely to discharge its duty under the Sixth Amendment

to investigate the case and test the experts’ conclusions.

                                              9
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 10 of 25




       Also relevant to the “materiality” analysis is the fact that requiring the government

to disclose the requested information now will permit the defense to continue diligently

investigating this case and allocate scarce resources efficiently ultimately potentially

saving thousands of dollars in expenses. The government’s stance that it will wait until a

trial date is set in this matter or possibly later to produce this information in conjunction

with expert witness summaries will only cause unnecessary delay, as the defense will

require significant time before trial to review and permit experts to analyze and test the

underlying bases. In turn, that delay will also cause potentially avoidable significant

defense expenditures, as the defense will be forced to hire experts now without a proper

sense of the scope of the work required. The government already has produced its

experts’ conclusions, so it makes no sense why it cannot now produce the underlying data

and testing results, as well as bases for those conclusions. These additional considerations

further support the materiality of the requested information.

       Generally, the underlying bases for expert opinions are discoverable under Rule 16

where the defense explains in detail why the information is necessary to preparing the

defense. United States v. Liquid Sugars, Inc., 158 F.R.D. 466, 473 (E.D. Cal. 1994)

(ruling on defense discovery motion supported by “specific exhibits,” including

declaration from defense expert, that underlying bases contained in “documents” are

“directly pertinent to the meaningful understanding of, or foundation for, the test results”

and are therefore discoverable under Rule 16(a)(1)(E) (then Rule 16(a)(1)(C))); United

States v. Giardina, No. 04-29J, 2005 WL 3088441, at *7 (W.D. Pa. Nov. 17, 2005)

(citing Liquid Sugars approvingly, stating, “Although Liquid Sugars concerned a

                                              10
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 11 of 25




question of whether the defendant had met the materiality prong for the production of

documents and tangible objects under Rule 16, its observation of the need for production

of foundational evidence for reports to be produced at trial is helpful in our analysis of

the case-in-chief prong of Rule 16”); United States v. Con Ui, No. 3:13-CR-123, 2016

WL 4140520, at *10 (M.D. Pa. Aug. 4, 2016) (in federal death penalty case, ruling that

“the data forming the basis for the studies' results should be disclosed.”).

       The failure to disclose underlying information, such as bench notes, for expert

conclusions has in fact led to wrongful convictions. See, e.g., Susan Rutberg, Anatomy of

a Miscarriage of Justice: The Wrongful Conviction of Peter J. Rose, 37 GGULR 7, 15

(2006) (“Because it could certainly have been characterized as potentially exculpatory

under Brady v. Maryland, the fact that Rose and Alicia have different blood types and

that Rose's blood type was not found in the semen on her underwear is evidence that

should have been provided to the defense in discovery. Although this crucial fact appears

in the criminalist's ‘bench’ notes regarding the blood tests, it does not appear in her

report. Only the report, with its conclusion of ‘inconclusive’ results, was turned over to

defense counsel.”).

       As discussed below, each item of requested information is material to the defense

and required for it to satisfy its the Sixth Amendment obligations.




                                             11
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 12 of 25




       A.     The underlying bases for conclusions concerning firearm toolmarks
              and shooting reconstruction contained in FBI Laboratory Reports
              authored by Brett A. Mills and Erich Smith are material to preparing
              the defense.

       The government alleges that Mr. Bowers used multiple firearms to kill and injure

multiple victims. During the alleged offense conduct, law enforcement agents arrived on

scene and fired multiple weapons in response. Critical to the government’s guilt phase

evidence are conclusions made by FBI Laboratory experts concerning the connection

between certain cartridges and/or casings and/or bullet fragments and either Mr. Bowers’

weapons or law enforcement weapons. See Defense Exhibit A at ¶ 9 (attached

Declaration of J. Christopher McKee).

       The firearm toolmarks evidence, and the conclusions drawn by government

experts, constitute direct evidence of whether Mr. Bowers committed each of the sixty-

three charged offenses against each named victim. (See ECF 44.)

       To date, the only information produced in response to the numerous requests are

two conclusory firearm related reports that allege an ability to link specific shell casings

and bullets to a particular firearm and an ability to reconstruct the shooting through an

analysis of holes, impacts and trajectories at the crime scene. Missing from these reports

are the facts and data considered by the forensic expert(s), underlying documentation of

the examination or analyses performed and material necessary for another analyst to

understand the expert’s actual work or conclusions. See Defense Exhibit A at ¶ 9. The

supporting case file, which documents the analyses performed, is critical to

understanding the government’s forensic experts’ opinions. Id.


                                             12
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 13 of 25




       B.     The underlying bases for conclusions concerning DNA contained in
              FBI Laboratory Reports authored by Marcy Plaza are material to
              preparing the defense.

       The government also alleges that DNA evidence found on a Colt rifle (Item 1) and

a Glock pistol (Item 3) may link Mr. Bowers and victims from the crime scene to these

firearms. There are also additional DNA testing results that allegedly link Mr. Bowers to

several other recovered firearms and non-firearm items of evidence.

       The report authored by Marcy Plaza merely summarizes her conclusions about any

alleged links and provides Likelihood Ratio statistics assigning a weight to the evidence.

Missing from the report are any facts or data considered by the forensic expert that would

have been generated through the DNA testing process. Regarding the screening for

possible blood on items of evidence, it is not clear from the conclusory report what actual

serological tests were performed. There is no information in the report regarding the

quantity of biological material found on these items of evidence—which is a critical

factor when analyzing the validity of the conclusions drawn from DNA testing. Nor are

there any data, charts, or graphs, generated during DNA testing that would show the

results of the tests performed and that would allow the testing process and results to be

analyzed by another expert. Finally, there are no supporting reports or data that would

have been generated by the STRmix software program that produced the Likelihood

Ratio statistics. These reports are critical to understanding how that program assessed the

DNA mixtures, assigned possible mixture ratios and weighed alternative hypotheses

central to the function of that software. See Defense Exhibit A at ¶ 10.



                                            13
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 14 of 25




       C.     The underlying bases for conclusions concerning Cell Site Location
              Information contained in FBI Laboratory Reports authored by FBI
              Agent Hauger and/or the CAST team are material to preparing the
              defense.

       The defense requests information relating to the conclusions provided in discovery

regarding the location of mobile devices. This request is based, in part, upon the draft

reports provided by Special Agent John Hauger from the FBI’s Cellular Analysis Survey

Team (“CAST”). According to the draft reports, Special Agent Hauger reached

conclusions about the location of mobile devices based on records provided by mobile

carriers and data he generated while conducting a survey. As for the records from mobile

carriers, Special Agent Hauger relied upon Call Detail Records (“CDRs”), True Call data,

and/or TDOA or Timing Advance Information to conduct his analysis. Although Special

Agent Hauger acknowledges True Call data “is provided by T-Mobile with the disclaimer

that the measurements are ‘best estimates,’ rather than ‘precise data,’” he nonetheless

utilized this data in reaching his conclusions because, based on “the experience of the

FBI CAST team, True Call measurements have been typically found to be accurate to +/ဨ

.1 mile in either direction.” Government’s Discovery at GOVT_18292_004934.

Moreover, Special Agent Hauger based his opinion on the location of mobile devices

based on a survey of the cellular network that occurred on or about December 12, 2018.

Finally, it appears that Special Agent Hauger used a version of a program created by

Hawk Analytics to place this data into a map. In order to review the scientific accuracy of

these conclusions, the defense requires the following information in the possession of the

government:


                                             14
      Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 15 of 25




      1. The device and software version of the Gladiator Autonomous Receiver
         (“GAR”) used to conduct the survey of the Sprint network (“survey” or
         “drive testing”) on or about December 12, 2018;

      2. Any additional drive testing conducted by CAST in relation to this case;

      3. All raw/original data generated from the GAR device on or about
         December 12, 2018;

      4. All manuals, training materials, and written/multimedia files relied
         upon/referenced by CAST for the survey conducted on December 12,
         2018;

      5. All communications relating to preparing and conducting December 12,
         2018 survey;

      6. A list of training courses attended by Special Agent Hauger that are
         relevant to the survey conducted on December 12, 2018;

      7. All reports, published or unpublished, relied upon by CAST regarding
         the proper methodology, validation, and verification of surveys on the
         T-Mobile and Sprint network using a GAR device;

      8. Any validation testing results for the GAR survey testing from the FBI;

      9. Validation studies for the use of True Call or TDOA records supporting
         CAST’s claim that the FBI has found these records to be
         “typically...accurate to +/- .1 mile in either direction”;

      10. Validation studies for the version of the software from Hawk Analytics
          used by CAST to create the maps in this case; and

      11. Verification results for all conclusions reached by CAST.

      II.    The case law the government cited in its response to the initial
             discovery motion does not preclude this Court—in the context of this
             capital case, where the defense details why the requested information is
             material to preparing the defense—from ordering disclosure of
             underlying forensic case file information.

      In its response to the initial request for the case litigation packets for forensic

laboratory evidence, the government wrote: “This request is overbroad under Rule

                                             15
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 16 of 25




16(a)(1)(F) and should be denied at this juncture. Information responsive to this request

will likely be contained in the government’s expert summaries and qualifications

pursuant to Rule 16(a)(1)(G).” (ECF 177 at 21.) As noted, with respect to forensic

laboratory related discovery, the defense originally requested thirteen categories of

discovery, of which case litigation packets were one category. (ECF 154 at 12–14.) This

motion to reconsider is limited to case litigation packets for forensic evidence.

       The government cited multiple cases in response to all the forensic laboratory

related discovery requests. Regarding case litigation packets for forensic evidence, the

government ignored the crux of argument and supporting case law, which is that a district

court’s decision to order disclosure of underlying information that forms the bases of an

expert’s conclusion is context-dependent, and there is no one-size-fits-all rule.

       After asserting that the “language of Rule 16(a)(1)(F) is clear, unambiguous, and

limited to reports of examinations and tests,” the government cited to United States v.

Price, 75 F.3d 1440, 1444–45 (10th Cir. 1996). (ECF 177 at 17.) In Price, the court noted

that the defendant’s references to Rule 16 in his motion “were entirely without detail, and

the argument before the district court provided no further basis for a ruling.” Price, 75

F.3d at 1445. Further, the government neglected to point out that in Price, “it had already

made its entire file available to Price’s counsel,” and on the record the prosecutor stated

that defense counsel “has everything that we have in our possession except for

prosecution summaries.” Price, 75 F.3d at 1444, 1445. In that context, the court said,

“The government therefore complied with [Rule 16].” Id. at 1445. The defense here

would welcome the government adopting the protocol it followed in Price to make its

                                             16
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 17 of 25




entire case file available to Mr. Bowers’ counsel. Until it does, reliance on Price to

support its argument that it has fully complied with Rule 16, is inapt.

       The government also relied on United States v. Dennison, 937 F.2d 559, 565–66

(10th Cir. 1991), for the proposition that Rule 16 pretrial disclosure is “limited to reports

of examinations and tests.” (ECF 177 at 17.) Dennison, however, is far from on point. In

Dennison, the Tenth Circuit held it unwarranted for the district court to order the defense

to produce its mental health expert’s notes to the government. The court said it “view[ed]

such notes as non-discoverable statements made by the defendant to his agent in

connection with his defense.” Id. at 566. When the government “contend[ed] that

disclosure was necessary to enable meaningful cross-examination,” the court noted “the

government did not use the notes to challenge Dr. Siegal’s opinion of defendant’s mental

condition [but] [i]nstead, the prosecutor merely quoted defendant’s statements to the jury

through his questioning of Dr. Siegal.” Id. The court concluded: “Under these

circumstances, we fail to see why disclosure was necessary.” Id. (emphasis added).

       Here, the defense seeks data from the government to challenge the reliability and

substance of the government experts’ conclusions reached based on that data, a situation

far different from that in Dennison where the government sought privileged

communications between the defendant and the defense’s mental health examiner, not to

challenge the expert’s conclusion about the defendant’s mental health status, but rather

solely to reveal to the jury the defendant’s otherwise inadmissible statements. Dennison

does not support the government’s position here; rather, it supports the defense



                                             17
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 18 of 25




contention that a district court has authority to order disclosure under certain

circumstances.

       The government cited and cursorily discussed three additional cases. (See ECF

177 at 17–18) (citing United States v. Alex, 791 F. Supp. 723, 729 (N.D. Ill. 1992),

United States v. Orzechowski, 547 F.2d 978, 983–85 (7th Cir.1976), and United States v.

Bear, No. CR 08–50067–01, 2009 WL 917593, at *2 (D.S.D. Mar. 31, 2009)). In Alex,

the defendant perfunctorily requested disclosure of facts and data underlying expert

opinions when the government had not conducted any scientific tests or generated any

expert reports. Alex, 791 F. Supp. at 729. In that context, the court declined to order

disclosure. Here, as outlined below, the defense describes in detail why the requested

items are material and essential to effectively challenge the already-disclosed government

experts’ conclusions.

       In Orzechowski, the defendant sought disclosure of certain Drug Enforcement

Administration internal memoranda “which related, among other things, to the tests

necessary for determining whether a substance represented to be cocaine was an unlawful

isomer of cocaine.” Orzechowski, 547 F.2d at 983. The Seventh Circuit noted that the

items sought were “general memoranda from various attorneys in the Drug Enforcement

Administration and the Justice Department for the purpose of generally warning

personnel within the Drug Enforcement Administration that the l-d isomer issue might

arise in cocaine prosecutions.” Id. at 984. The court noted: “None of these . . .

memoranda were concerned specifically with the appellant’s prosecution; none were used

by attorneys for the Government preparing for or trying the case; and none contained the

                                             18
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 19 of 25




statements of any witness who testified.” Id. The court rejected the defendant’s argument

that the items were discoverable under Rule 16 and concluded that “[c]onsidering the

contents of the memoranda and report, the purpose for which the memoranda and report

were sought, the full knowledge of the subject matter possessed by defendant, and the

extensive cross-examination of the government chemist at trial, we cannot say that these

items were material within the meaning of Rule 16.” Id. In contrast to the general

memoranda described in Orzechowski, here, the defense requests case-specific items that

bear directly on the government experts’ conclusions about Mr. Bowers’ alleged conduct.

       The third case cited by the government similarly does not address the argument

that case-specific data and results underlying the government experts’ conclusions are

material to preparing the defense. In Bear, the defense requested that the government

produce “polygraph materials, including audio or visual recordings, charts, questions,

score sheets, control sheets, and computerized files and disks” in order “to determine the

true results of his polygraph examination and whether the federal agents misled him

about those results to elicit inculpatory statements.” Bear, 2009 WL 917593, at *2. There

is no indication that the request established that any of the underlying polygraph items

were material to preparing a defense. The district court characterized the items sought as

“devices used to assist the polygraphist in administering the polygraph test and in

reaching a conclusion based upon the polygraph test” and concluded that “courts

interpreting Fed.R.Crim.P. 16 have generally found that results and reports do not include

the materials that provide the underlying basis for the results and reports.” Id. While a

court may generally dismiss the defendant’s cursory request for underlying data, as the

                                             19
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 20 of 25




district court in Bear did, where, as here, the defense outlines in detail why the

underlying case file information is material to enabling the defense to challenge the

reliability and substance of the government experts’ conclusions, production should be

ordered.

       The case relied on most extensively by the government is United States v. Iglesias,

881 F.2d 1519 (9th Cir. 1989). (ECF 177 at 17–18.) While the court in Iglesias concluded

that Rule 16(a)(1)(F) (then Rule 16(a)(1)(D)) does not compel the government to disclose

a government lab expert’s drug testing log notes, it did so based on its conclusion that the

defense had not justified ordering disclosure. Iglesias, 881 F.2d at 1524. The court noted

the justifications for disclosure outlined in the 1974 Advisory Committee Notes to Rule

16:

              [M]andatory disclosure of reports of scientific tests is justified
              because:

                     (1) it is difficult to test expert testimony at trial without
                         advance notice and preparation;

                     (2) it is not likely that such evidence will be distorted or
                         misused if disclosed prior to trial; and

                     (3) to the extent that a test may be favorable to the
                     defense, its disclosure is mandated under Brady v.
                     Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215
                     (1963).

Id. The court wrote that “[t]hese justifications are not applicable to internal documents

like the log notes requested by [defendant] in part because “the actual reports received by

[defendant] are sufficient to enable her to adequately cross-examine the government

chemist” and “unlike the final reports, the preliminary log notes are much more likely to

                                              20
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 21 of 25




be distorted and misused.” Id. The defense in Iglesias, according to the court, had not

justified disclosure of the underlying log notes and had not addressed how disclosing the

log notes would not lead to distortion and misuse. Here, the defense has explained in

detail (and in the attached declaration of defense expert McKee) why the underlying case

file information is necessary to enable the defense to challenge effectively the

government experts’ conclusions and how disclosing the information would not lead to

misuse but rather would help the factfinder evaluate the evidence.

       Iglesias also involved a vigorous and detailed dissent, which examined the history

of the term “any results or reports” in Rule 16(a)(1)(F), noting the Rule’s advisory

committee notes and the commentary to the American Bar Association’s Criminal Justice

Standards. The dissent concluded:

              I would hold that Iglesias was entitled to inspect and copy “all
              documents of whatever sort generated in connection with” the
              tests, including the notes of the examiner. They are “results” of
              the testing. . . . The rule . . . is intended to provide the minimum
              amount of discovery to which the parties are entitled. See
              Fed.R.Crim.P. 16 advisory committee's note, 1974
              amendment.

Iglesias, 881 F.2d at 1527 (Boochever, J., dissenting). The dissent noted the “admittedly

scant authority construing Rule 16’s use of the phrase ‘any results or reports.’” Id. at

1526. The authority that did exist – the advisory committee notes and ABA standards—

made it “clear, however, that each amendment of the rule was for the purpose of

expanding discovery rights.” Id. The dissent concluded: “The goal of the amended rule is

to enable counsel, prior to trial, to become familiar with the relevant tests and test

procedures and to determine whether the tests performed were appropriate.” Id. Here, the

                                              21
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 22 of 25




defense requests disclosure of the underlying case information for precisely the reasons

outlined in the Iglesias dissent.

       Notably, the Ninth Circuit in Iglesias denied the defense’s motion only under Rule

16(a)(1)(F) (then Rule 16(a)(1)(D)); the court did not address whether the requested

information was discoverable as “books, papers, documents, data, [or] photographs”

under Rule 16(a)(1)(E) (then Rule 16(a)(1)(C). The dissent in Iglesias explicitly noted

that the items would also be discoverable under Rule 16(a)(1)(E) (then Rule 16(a)(1)(C))

and the majority did not dispute that point. Iglesias, 881 F.2d at 1527 (Boochever, J.,

dissenting) (“Although Iglesias appears to have waived the argument, the manuals,

guidelines, and instructions may be discoverable under 16(a)(1)(C). . . . Requiring

production of testing manuals and instructions appears to further the purpose of the rule

and to come within its scope.”).

       Under both Rules 16(a)(1)(E)(i) and (a)(1)(F), the requested information is

discoverable and is material to preparing the defense. The Court should order immediate

disclosure of all supporting laboratory “case file” documentation for the reports already

disclosed, as well as the Cell Site Location Information (CSLI).

       III.   Federal Rule of Criminal Procedure Rule 16 and recent reforms
              articulated by the Department of Justice encourage broad and early
              discovery regarding expert testing data and bases for opinions.

       In 1993, new subsections (a)(1)(E) and (b)(1)(C) together with (a)(1)(D)—

reflected in today’s (a)(1)(E), (F), and (G)—expanded federal criminal discovery by

requiring disclosure of the intent to rely on expert opinion testimony, what the testimony

will consist of, and the bases of the testimony. As the Committee Notes reflect, the

                                            22
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 23 of 25




purpose of the amendments to Rule 16 in 1993 were to “minimize the surprise that often

results from unexpected expert testimony, reduce the need for continuances, and to

provide the opponent with a fair opportunity to test the merit of the expert’s testimony

through focused cross-examination.” Fed.R.Crim.P. 16 Advisory Committeenotes (1993).

       Regarding the issue of the timing of disclosures, no specific timing requirements

are included in Rule 16. The 1993 Committee Notes, however, clearly reflect that

requests and disclosures should be made in a timely fashion. Read as a whole, the 1993

amendments to Rule 16 sought to encourage detailed and prompt disclosure of expert

results and opinions. That is what Mr. Bowers seeks here.

       Since 2010, it has also been Department of Justice’s written policy to encourage

detailed and prompt disclosure of discovery. On January 4, 2010, Deputy Attorney

General David Ogden authored a Memorandum on Guidance for Prosecutors Regarding

Criminal Discovery that stated that Department of Justice attorneys should generally

provide broad and early discovery, which he notes “promotes the truth-seeking mission

of the Department.” See Ogden Memorandum, at

https://www.justice.gov/archives/dag/memorandum-department-prosecutors (last visited

May 15, 2020). This direction from the Department of Justice became even more clear as

it relates to forensic science evidence in a subsequent Memorandum authored by Deputy

Attorney General Sally Yates on January 5, 2017, titled Supplemental Guidance for

Prosecutors Regarding Criminal Discovery Involving Forensic Evidence and Experts.

       Deputy Attorney General Yates reaffirmed the goals of the Ogden Memorandum.

See Yates Memoranda at

                                            23
       Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 24 of 25




https://www.justice.gov/archives/ncfs/page/file/930411/download (last visited May 15,

2020). Citing Federal Rules of Criminal Procedure Rule 16 (a)(1)(E), (F), and (G), the

Yates Memorandum made it clear that if requested by the defense the following should

be disclosed as soon as reasonably possible:

              A copy of, or access to, the laboratory or forensic expert’s
              “case file,” either in electronic or hard copy form. This
              information, which may be kept in an actual file or may be
              compiled by the forensic expert, normally will describe the
              facts or data considered by the forensic expert, include the
              underlying documentation of the examination or analysis
              performed, and contain material necessary for another
              examiner to understand the expert’s report. The exact
              material contained in a case file varies depending on the type
              of forensic analysis performed. It may include such items as
              a chain-of-custody log; photographs of physical evidence;
              analysts’ worksheets or bench notes; a scope of work; an
              examination plan; and data, charts and graphs that illustrate
              the results of the tests conducted.
Id.

       This “case file” information, or “case litigation packet” material, is exactly what

Mr. Bowers seeks here in order to understand the forensic evidence the government

intends to use and to be able to consult with the proper independent experts as needed.

See Exhibit A (Declaration of J. Christopher McKee). Delay in producing the requested

information will only cause further delay down the line. Ordering the government to

disclose the requested information to the defense now, as Rule 16 permits, will allow for

the continued diligent defense investigation of this case.




                                             24
      Case 2:18-cr-00292-DWA Document 244 Filed 06/23/20 Page 25 of 25




Dated: June 23, 2020               Respectfully submitted,

                                   /s/ Judy Clarke
                                   Judy Clarke
                                   Clarke Johnston Thorp & Rice, PC

                                   /s/ Michael J. Novara
                                   Michael J. Novara
                                   First Assistant Federal Public Defender

                                   /s/ Elisa A. Long
                                   Elisa A. Long
                                   Supervisory Assistant Federal Public Defender




                                     25
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 1 of 8




                  DECLARATION OF J. CHRISTOPHER MCKEE

       I, J. Christopher McKee, do swear and affirm the following:

1.     I am an expert in the law of evidence, forensic science evidence and criminal

litigation with over 20 years of experience. I hold a Juris Doctorate degree and have

worked in the area of criminal law for my entire career. An accurate copy of my CV is

attached.

2.     I have taught at the University of Colorado School of Law since 2009. My

scholarly interest is in the intersection of the law of evidence and forensic science.

3.     I have previously testified and been qualified in courts as an expert in forensic

science, forensic science evidence and criminal litigation in pre-trial, trial and post-

conviction proceedings.

4.     I have consulted on criminal cases, specifically those involving forensic science

issues, since 2009 throughout the United States in both Federal and State courts. My

consulting work is centered around reviewing, analyzing and advising on forensic science

evidence.

5.     Prior to teaching and consulting, my last position at the Public Defender Service

for the District of Columbia (PDS DC) was as Special Counsel to the Director and all

divisions in the agency on forensic science matters. As Special Counsel, part of my

duties was to remain informed about the developments in forensic science arenas in both

the courts and related scientific fields. I received instruction through conferences and

trainings in various scientific disciplines such as DNA, serology, firearm toolmarks,

shooting reconstruction, fingerprints and digital forensics. Another part of my duties was

                                              1

                                       EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 2 of 8




to identify the proper experts to retain after a careful review of expert notice, bases of

opinions and supporting forensic science discovery in PDS DC cases. At the time that I

was at the PDS DC, the primary forensic testing agencies were divisions within the

Federal Bureau of Investigation (FBI) laboratories in Quantico, VA.

6.     I have been retained by the Federal Public Defender in

United States v. Robert Bowers, Case No. 18-292, to assist with the review of forensic

science discovery and to advise trial counsel on legal and factual issues presented by this

evidence.

7.     In my review of the discovery provided to date related to the DNA, firearm

toolmark, shooting reconstruction and cellular data evidence in the case, it is my opinion

that the discovery is incomplete and prevents a meaningful review or investigation into

hiring possible independent defense experts.

8.     I have reviewed reports authored by agents of the Federal Government,

specifically reports authored by Erich Smith, Brett Mills and Marcy Plaza. These reports

offer conclusory opinions and provide very little information regarding the bases of the

opinions or the actual testing procedures and results alluded to within these reports.

9.     In the firearm reports authored by Erich Smith and Brett Mills, conclusions are

drawn about links between a particular firearm and bullets or shell casings recovered

from the scene. The authors claim to either identify a specific firearm to a bullet, casing

or cartridge either through (unspecified) toolmarks or an analysis of the shooting scene

through reconstruction. What is lacking in these reports are any details regarding what

kind of toolmarks were observed or their importance to making an identification. There

                                               2

                                       EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 3 of 8




are no actual facts or data discussed that were considered by the forensic expert, no

underlying documentation of the examination or analysis performed nor any material

necessary for another analyst to understand the expert’s actual work or conclusions.

What is critical to understanding the expert opinions is the supporting case file that

documents the analysis performed in this case. The shooting reconstruction report

similarly lacks detail about what actual testing was performed or details of the equipment

that was used in the analysis of the scene.

10.    In the DNA report authored by Marcy Plaza, conclusions are drawn about the

alleged likelihood of Mr. Bowers DNA, as well as a number of decedent’s DNA, being

on an item of recovered evidence. What remains unknown without the supporting testing

documentation are the actual genetic markers analyzed, methodologies employed and

specific equipment/instruments/chemistries utilized. These leave unanswered such

threshold questions such as the type of biological material on an item and the type of test

used to determine the biological substance through serological testing; the quantity of

DNA tested in each sample; any anomalies observed in the data which are always subject

to human interpretation; as well as, the underlying data and results in support of the

computer software analysis using the STRmix Probabilistic Genotyping Program which

was used to generate the likelihood ratio statistics contained within the report.

11.    It is my experience that the FBI laboratory (and its various divisions), the primary

laboratory involved in the testing in this case, maintains and routinely discloses the bases

of opinions and testing results contained within case related documents. These

documents are commonly called “case files” or “case litigation packets.” These case files

                                              3

                                       EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 4 of 8




contain such critical information such as the chain of custody of items that are tested,

laboratory bench sheets, testing procedures utilized, calibration standards utilized,

laboratory preparation logs, identifying information for instruments and equipment

utilized, and other methodologies employed in the testing. In addition, the raw electronic

data of DNA testing files are also routinely provided for independent review.

12.    These documents are directly pertinent to the meaningful understanding of, or

foundation for, the test results and opinions contained in the reports already disclosed.

13.    Without a review of the testing results and their supporting documents, as well as

the bases of opinions drawn from the testing, it is my conclusion that it is not possible to

properly analyze the accuracy and admissibility of various expert opinions nor identify

the correct independent scientific experts who may assist in Mr. Bowers’ case. For

instance, in the context of the DNA evidence alone, it may be that multiple experts are

needed to assist in the case depending on whether the opinions are supported, or lack

support, in any number of sciences/disciplines involved in the DNA process or

interpretation. A testing molecular geneticist may be needed. A population geneticist

may be needed. A statistician may be needed. An individual credentialed in computer

expert systems may be needed. A similar lack of discovery regarding other forensic

evidence prevents the proper analysis of the evidence or an ability to consult with the

proper experts.

14.    It can no longer be assumed that only forensic science practitioners have

something valuable to say about the validity of forensic evidence. The recognition in the

broader legal and scientific community of problems with some of the foundational claims

                                              4

                                       EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 5 of 8




of forensic science disciplines is now indisputable. In 2009, the National Academy of

Sciences (NAS) issued a report entitled, Strengthening Forensic Science in the United

States: A Path Forward, where a committee of eminent scientists and legal experts raised

serious concerns about foundations of firearm toolmark, fingerprint and a variety of other

long-recognized and accepted forensic disciplines. In 2016, the President’s Council of

Advisors on Science and Technology (PCAST) added their voice to concerns about the

lack of foundational validity of fields such as firearm toolmark and complex DNA

mixture analysis – two types of testing and analysis performed in this case.

15.    The FBI Laboratory, in particular, over the past few decades have had to abandon

and disavow forensic evidence claims that they have made in prior criminal proceedings

regarding Comparative Bullet-Lead Analysis (CBLA) and Microscopic Hair Comparison

Analysis when those fields became tested using superior scientific testing methods like

Mitochondrial-DNA or received outside scientific scrutiny by non-forensic science

practitioners.

16.    Not surprisingly, in the light of the NAS and PCAST reports, as well as the FBI

scandals surrounding exaggerated forensic evidence claims, the issue of full and

transparent discovery in regards to forensic science expert testing and opinions has been

recognized as one of the most important reforms to combat errors and miscarriages of

justice. Since 2010, the Department of Justice (DOJ) has adopted and published several

policies that direct laboratories to preserve reports, testing results and supporting

documentation. DOJ has also directed their prosecutors to provide “broad and early

discovery” specifically regarding forensic science results. These directives can be found

                                              5

                                       EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 6 of 8




in Memoranda authored by Deputy Attorney General David Ogden in January 2010 and

Deputy Attorney General Sally Yates in January 2017.

17.    Therefore, it is my experience that full and early discovery regarding testing

procedures and results are routinely provided as a part of the pre-trial discovery process

under Federal Rule of Criminal Procedure Rule 16 without delay. It is my opinion, that

given the Constitutional obligation of defense counsel to investigate and hire the proper

experts, it is necessary to review the full forensic science evidence discovery at the

earliest possible stages of a case.

       I declare under the penalty of perjury under the laws of the United States of

America that the foregoing is true and correct. Executed on June 23, 2020.



                                      /s/J. Christopher McKee
                                      J. Christopher McKee




                                               6

                                        EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 7 of 8



                                    J. Christopher McKee
                                             Boulder, Colorado 80304




PROFESSIONAL

    University of Colorado School of Law, Boulder, CO                        August 2009 - Present
    Adjunct Faculty and Former Schaden Director of Experiential Learning
    Since 2009, have taught and directed academic and administrative components at Colorado School
    of Law. Scholarly focus on forensic science evidence issues.

    Forensic Defense Strategies, LLP, Boulder, CO                                     August 2009 - Present
    Co-Founding Partner and Consulting Expert
    Provide independent expert consultation on forensic science evidence; primarily in the areas of
    DNA, Serology, Pattern Analysis (Friction Ridge, Firearm Toolmark, Handwriting, Footwear) and
    Arson Investigation for privately retained and court-appointed defense counsel in criminal cases
    across the United States. Previously qualified as an expert on forensic science evidence regarding
    the reliability and validity of several forensic science disciplines/evidence, including friction ridge
    and firearm tool mark patterns, canine scent detection and DNA technology/analysis.

    Public Defender Service, Washington, DC                                      October 2000 - August 2010
    Special Counsel to the Director (Last position held)
    Led office efforts focused specifically on forensic science evidence issues; directed Forensic
    Practice Group made up of fifteen trial division lawyers working to advance forensic challenges;
    managed staff of forensic fellows and served as sole reviewer of requests for expert services
    expenditures. Developed and directed use and understanding of forensic evidence, including, but
    not limited to, DNA, fingerprint, ballistics, pathology, crime scene reconstruction, eyewitness
    identification, false confession and mental health evidence. Oversaw all aspects of Annual Forensic
    Science Conferences open to more than 120 attorneys both inside and outside of the agency.
    Maintained an active caseload of primarily homicide cases. Directly supervised several individual
    trial attorneys in all aspects of their practice, as well as law student clerks and interns. During
    tenure with office, served as Deputy Trial Chief, Trial Division Supervisor and as a Staff Attorney
    handling numerous felony and misdemeanor cases/trials/appeals.

    Office of the Public Defender for DeKalb County, Decatur, GA             May 1997 - February 2000
    Assistant Public Defender, Trial and Appellate Divisions
    Served as trial counsel in felony and misdemeanor cases. Defended numerous clients at jury and
    non-jury trials, hearings and pleas. Responsible for felony capital and non-capital appeals of
    convictions to the Georgia Supreme Court and Court of Appeals while managing trial caseload.

EDUCATION
    Emory University, Atlanta, GA
    Law and Religion Joint Degree Graduate
    Juris Doctor and Masters of Theological Studies, May 1997

    University of North Carolina, Greensboro, NC
    Bachelor of Arts, cum laude, May 1992
    Studies: History and Religious Studies majors; minor in Political Science




                                          EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-1 Filed 06/23/20 Page 8 of 8



MEMBERSHIPS AND ACTIVITIES

    Member of the State Bars of Colorado, Georgia (Inactive) and the District of Columbia

    Administrative Office of the United States Courts                         January 2010 - Present
    Faculty Member, Training Division

    Harvard Law School, Cambridge, MA                                         January 2012 - Present
    Faculty Member, Trial Advocacy Workshop

    National DNA Bootcamp, Oakland, CA                                       November 2016- Present
    Faculty Member


TRAININGS AND PRESENTATIONS                                                    August 2009 - Present

    Presented lectures and trainings for the American Bar Association; Administrative
    Office of the U.S. Courts; National Association of Criminal Defense Lawyers; National Association
    of Legal Aid and Defender's Association; National Juvenile Defender Center; National Defender
    Investigator Association; National Forensic Science College; Committee for Public Counsel for
    Massachusetts; Louisiana Defender Training Institute; Gideon’s Promise; Habeas Corpus Resource
    Center of California; Colorado State Public Defender; State of Colorado Office of the Alternate
    Defense Counsel; Criminal Defense Bar Associations of Texas, Nebraska, Alabama, Florida and the
    District of Columbia.




                                         EXHIBIT A
       Case 2:18-cr-00292-DWA Document 244-2 Filed 06/23/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         )
                                                 )
           v.                                    )      Criminal No. 18-292
                                                 )
ROBERT BOWERS                                    )

                                  ORDER OF COURT

       Upon consideration of the Defendant’s Motion Requesting Court to Reconsider

Order Denying Forensic Data and “Case File” Discovery, it is ordered that the motion for

reconsideration is GRANTED. The government is ORDERED to provide the complete

supporting/underlying case file information/case litigation packets in three areas of

forensic analysis undertaken by the government: firearm toolmarks, crime scene

reconstruction, and DNA analysis.

       In addition, it is ordered that the Defendant’s motion to produce Cell Site Location

Information (“CSLI”) is GRANTED. The government is ORDERED to provide the

following information in its possession:

       1. The device and software version of the Gladiator Autonomous Receiver
          (“GAR”) used to conduct the survey of the Sprint network (“survey” or
          “drive testing”) on or about December 12, 2018;

       2. Any additional drive testing conducted by CAST in relation to this case;

       3. All raw/original data generated from the GAR device on or about
          December 12, 2018;

       4. All manuals, training materials, and written/multimedia files relied
          upon/referenced by CAST for the survey conducted on December 12,
          2018;
     Case 2:18-cr-00292-DWA Document 244-2 Filed 06/23/20 Page 2 of 2




     5. All communications relating to preparing and conducting December 12,
        2018 survey;

     6. A list of training courses attended by Special Agent Hauger that are
        relevant to the survey conducted on December 12, 2018;

     7. All reports, published or unpublished, relied upon by CAST regarding
        the proper methodology, validation, and verification of surveys on the
        T-Mobile and Sprint network using a GAR device;

     8. Any validation testing results for the GAR survey testing from the FBI;

     9. Validation studies for the use of True Call or TDOA records supporting
        CAST’s claim that the FBI has found these records to be
        “typically...accurate to +/- .1 mile in either direction”;

     10. Validation studies for the version of the software from Hawk Analytics
        used by CAST to create the maps in this case; and

     11. Verification results for all conclusions reached by CAST.




_________                                     ____________________________
Date                                          Donetta W. Ambrose
                                              United States Senior District Judge
